      IN THE DISTEICT COURT OF POTTAWATOMIE
                    STATE OF OKLAHOMA       'm m                                          ®
                                                                                          COURT
 JAMES HAMM:ER. and
                                                                                   22 2021
 CARL WILLIAMS,
 Plaintiffs and all others similarly                                                  —oepuTv
 situated,
                                                  Case No. CJ-2021-1 0
 V.

ASCENT HOME HEALTH
AND HOSPICE, INC. d/b/a
COHESIVE HEALTHCARE,
              Defendant.
                                    PETITION
        COME NOW THE PLAINTIFFS, and for their cause of action herein
alleges and states as followsi
 1.    The named Plaintiffs are James Hammer and Carl Williams, which are
       both adult residents of the State of Oklahoma.
 2.     Defendant is Ascent Home Health and Hospice, Inc. d/b/a Cohccsive
       Healthcare (“Cohesive”), a domestic for-profit business corporation.
                             CLAIMS AND VENUE
 3....... Plaintiffs causes of action are for Defendant’s failure to pay Plaintiffs the
......~afreed-upDli wages during'-their time of ^employment, including
       Defendant’s failure to pay Plaintiffs the required overtime premium at
       one- and one-half times Plaintiffs’ hourly rate of pay when performing
       work in excess of forty hours in a given workweek.
 4.    All acts described herein occurred in the State of Oklahoma, and
       Defendant can be served in Pottawatomie County.




                                        EXHIBIT
                          STATEMENT OF FACTS
 5.   Plaitttiffs James Hammer and Carl Williams are former Transportation
      Specialists/Emergency Medical Technicians that were employed by
      Defendant Cohesive from the time period of November 2018 up to August
      2019,
 6.   Similarly      situated      employees       include         Transportation
      Specialists/Emergency Medical Technicians that were employed by
      Cohesive during the previous three years from the date of this filing.
 7.   Cohesive advertises positions of employment of Transportation
      Specialist/Emergency Medical Technicians as an hourly position with
      pay of $13,00 per hour.
 8.   Cohesive improperly compensated Plaintiffs and others similarly
      situated employees on a salary basis as exempt from being paid one- and
      one-half tira.es their hourly rate for hours worked over forty in a
      workweek.
 9.   .Plaintiffs, and other similarly situated employees, complained about this
      misclassification and demanded compensation for hours worked in
      excess of forty in a workweek.
10.,.....Cohesive deducted Plaintiffs, and other similarly situated employees,
      compensation if they missed a full or partial day of work.
11.   Cohesive failed to compensate Plaintiffs, and other similarly situated
      employees, for their previously worked overtime hours.
12.   Cohesive acknowledged its improper classification; however, despite
      complaints and acknowledgement of the improper classification,
      Cohesive failed to correct its unlawful pay practices.
13.   Cohesive’s actions were willful, malicious, or in reckless disregard of
      Plaintiffs’ and others similarly situated’s rights. Plaintiffs are entitled to
      an award of liquidated damages.
14.   Cohesive’s failure to pay Plaintiffs and other similarly situated a rate of
      pay at one- and one-half times the agreed upon hourly rate for hours
      worked in excess of forty hours caused Plaintiffs and others similarly
      situated to incur economic lo.sses including unpaid wages,
                                    PRAYER
      The actual damages under Plaintiffs’ claims exceeds Ten Thousand
Dollars ($10,000.00).
      WHEREFORE, Plaintiffs pray that this Court enter judgment in favor
of the Plaintiff and against the Defendant and assess an award of actual and
liquidated damages together with pre* and post-judgment interest, costs,
attorneys’ fees, and such other relief as this Court may deem equitable and
appropriate.
 D. Colby Addison, OBA #32718
 Leah M. Roper, OBA # 32107
 Center for Employment Law
 1133 N. Portland Ave.
Oklahoma City, OK 73107
Telephone: 405.252.1180
coiby!g;Ct!rrttai<)reii||jlu\;;iYti‘|it.law.coi.i:i
.1 Oil h^bice 11 te rfo r e in p I o v m e nl la w. c'o m
ATI'ORNEYS for PlAINTlFFS

ATTORNEY LIEN C,LAIMED
